Citation Nr: 1336564	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  07-31 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a heart disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1963 to November 1965.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, on behalf of the Hartford RO in Newington, Connecticut.  The Board notes that the claim was originally addressed as a claim for service connection, but after the Veteran provided clarification, the claim was properly characterized as a claim for compensation benefits pursuant to 38 U.S.C.A. § 1151.

In April 2011 and November 2011, the Board remanded the Veteran's claim for additional development.  The case has since been returned to the Board for appellate review.  As will be discussed below, the Board must remand the issue again because the file does not reflect substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's claims.  A review of the documents in the paperless claims files reveals an appellate brief submitted by the Veteran's representative that is relevant to the issue on appeal.  However, the remaining document in the Virtual VA paperless file, an August 2011 supplemental statement of the case (SSOC), is a duplicate of the SSOC associated with the paper claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that some of the prior directives from the November 2011 remand were not completed.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.   

In the November 2011 remand, the Board directed the RO/AMC to undertake appropriate development, in accordance with VAOPGCPREC 1-2011, to determine whether there are quality assurance records relevant to the Veteran's heart surgery performed in January 2006 and his development of a staph infection.  Specifically, the Board instructed, "If there are no such records, the RO/AMC should document such a finding.  If there are quality assurance records, appropriate steps should be made to determine whether they are privileged or whether they might be released for use in the adjudication of the claim."

A review of the record shows that a request was made in April 2012 for any and all quality assurance records relevant to the Veteran's January 2006 heart surgery and the development of a staph infection.  In a July 2012 request for the records, the RO noted that the previous request was completed and finalized in May 2012, but the RO had not received any records or a negative response.  There was no indication that any subsequent development was undertaken to determine whether there are any quality assurance records relevant to the Veteran's heart surgery and his development of a staph infection.  Therefore, the claim must be remanded to determine whether the records exist, and, if so, appropriate steps must be made to determine whether they are privileged or whether they might be released for adjudication in this claim.  The RO must document any and all attempts to obtain any relevant quality assurance records, and the Veteran should be notified if such records are unavailable.  

The Board also notes that the RO did not readjudicate the issue on appeal; therefore, a SSOC was not issued to the Veteran and his representative following any development performed.  Following any additional development efforts, the case must be readjudicated in a SSOC.

In addition, in December 2007, the Veteran submitted correspondence from the Social Security Administration (SSA) that indicated that he was entitled to benefits beginning in May 2006.  Therefore, on remand, the RO/AMC should obtain any determination to grant SSA disability benefits and the records upon which that decision was based.

Finally, the Board finds that an additional VA medical opinion is necessary in this case.  While the Veteran was afforded a VA heart examination in May 2008, the Board finds that the VA examiner's opinion was inadequate.  The examiner opined that negligence was not the cause of the Veteran's post-operative staph infection; however, he or she did not provide an opinion as to whether the staph infection was an event that was not a reasonably foreseeable outcome of the heart surgery.  The record does include informed consent forms signed by the Veteran; however, the Court recently held that merely because a treating physician, expert, or other health care provider actually foresaw certain risks does not mean that a reasonable health care provider with primary care for the patient would have disclosed these risks. See Schertz v. Shinseki, ___ Vet.App. ____,  2013 WL 5366957, No. 11-2694  (Sept. 26, 2013).  Thus, on remand, the examiner must provide an opinion as to whether any additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment, or whether the outcome of the treatment was an event not reasonably foreseeable.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with VAOPGCPREC 1-2011, the RO/AMC should undertake appropriate development to determine whether there are quality assurance records relevant to the Veteran's January 2006 heart surgery and the development of a staph infection.

All attempts to complete the development should be documented in the claims file. 

If there are quality assurance records, the RO/AMC must take appropriate steps to determine whether the records are privileged or whether they might be released for use in the adjudication of the claim.  If the records may be released for use in the adjudication of the claim, the records should be obtained and associated with the claims file.  

If, after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist, the records are privileged, or that further efforts to obtain those records would be futile, the RO/AMC should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1).

2.  The RO/AMC should obtain a copy of the decision to grant SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3.  After obtaining any additional available records, the claims file and a copy of this remand should be returned to the May 2008 VA examiner, or if he or she is unavailable, to another suitably qualified VA examiner, for a medical opinion to determine whether the Veteran's staph infection was an additional disability due to fault on VA's part in furnishing medical care.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions.

The examiner should indicate whether the Veteran's has any additional disability that resulted from the coronary artery bypass graft and mitral valve replacement performed by VA in January 2006.  

The examiner should also comment as to whether any additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment.

In addition, notwithstanding the informed consent documents, the examiner should state whether any additional disability was a reasonably foreseeable outcome of this surgery based upon the specific facts and circumstances of this Veteran's case.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  The RO/AMC should review the examination report to ensure that it is in complete compliance with this remand.  If the report is deficient in any manner, the RO/AMC should implement corrective procedures. 

5.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


